DETAILED ACTION

This office action is in response to Applicant’s submission filed on 16 July 2020.     THIS ACTION IS NON-FINAL.  
In view of the Appeal Brief filed on 16 April 2021 and Applicant’s Amendment/Argument filed on 17 July 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejections set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126                                                                                                                                                                                                        


Status of Claims

Claims 1-7, 9-17, 19-23 are pending.
Claims 8, 18 are cancelled.
Claims 1, 11, 20 are rejected for double patenting.
Claims 1-7, 9-17, 19-23 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-7, 9-17, 19-23.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1-7, 9-17, 19-23 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 11 / 20, the claim recites a method / non-transitory program product / apparatus, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 11 / 20, in part, recites 
“performing … an initial analysis of the ontology to identify a set of information concept entities and links between information concept entities in the ontology, wherein the ontology is an ontology data structure specifying known relationships between the information concept entities” (mental process), “generating … the hypothetical link between a first information concept entity and a second information concept entity in the ontology based on the initial analysis of the ontology” (mental process), “processing … one or more natural language questions corresponding to the hypothetical link, wherein the processing of the one or more natural language questions by the QA system comprises generating answer results directed to a plurality of links between a plurality of information concept entities” (mental process), “aggregating … the answer results across the plurality of links between the plurality of information concept entities to determine an aggregate answer result for the hypothetical link” (mental process),  “generating … an indication of whether or not the hypothetical link is a valid link between the first information concept entity and the second information concept entity based on the aggregate answer result for the hypothetical link” (mental process),  and “modifying … the ontology to include the hypothetical link as an actual link in the ontology to generate an updated ontology, in response to the indication indicating that the hypothetical link is a valid link” (mental process).
The limitation “performing … an initial analysis of the ontology to identify a set of information concept entities and links between information concept entities in the ontology, wherein the ontology is an ontology data structure specifying known relationships between the information concept entities”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor and a memory”, “non-transitory computer readable medium having computer readable program … executed on a data processing system”, “processor”, “memory comprises instructions … executed by the process”, in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components,  “performing” in the limitation citied above could be performed by a human mind to analyze profile dataset of a crime, Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Similarly, the limitations of “generating … the hypothetical link between a first information concept entity and a second information concept entity in the ontology based on the initial analysis of the ontology” (mental process), “processing … one or more natural language questions corresponding to the hypothetical link, wherein the processing of the one or more natural language questions by the QA system comprises generating answer results directed to a plurality of links between a plurality of information concept entities” (mental process), “aggregating … the answer results across the plurality of links between the plurality of information concept entities to determine an aggregate answer result for the hypothetical link” (mental process),  “generating … an indication of whether or not the hypothetical link is a valid link between the first information concept entity and the second information concept entity based on the aggregate answer result for the hypothetical link” (mental process),  and “modifying … the ontology to include the hypothetical link as an actual link in the ontology to generate an updated ontology, in response to the indication indicating that the hypothetical link is a valid link” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing device, processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components,  “generating”, “processing”, “aggregating”, “modifying” in the limitation citied above could be performed by a human mind to analyze profile dataset of a crime, with possible aid of paper & pen and/or calculator (e.g., a human detective can analyze collected evidence and Q&A from suspects / witnesses, generate / verify hypothesis, to derive logical links between entities, and update the knowledge graph (to represent the ontology for the case) with trusted new links), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.    If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The limitation cited above also include mathematical concepts, also a category of abstract idea.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 11 / 20 recites additional elements: “data processing system”, 
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component for performing the data processing & calculation, the computer components for executing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.     The claim is not patent eligible.
(Dependent claims) 
Claims 2-7, 9-10, 21-23 / 12-17 are dependent on claim 1 / 11 and include all the limitations of claim 1 / 11. Therefore, claims 2-7, 9-10, 21-23 / 12-17 recite the same abstract ideas. 
With regards to claims 2-7, 9-10, 21-23 / 12-17, the claims described further analysis of the collected information, and recite a similar abstract idea, without providing anything significantly more to the invention.  For example, but for the language about generic computer components,  the limitations citied above could be performed by a human mind to analyze personal profile dataset, with possible aid of paper & pen and/or calculator (e.g., a human detective can analyze collected evidence and Q&A from suspects / witnesses, to draw on paper knowledge graph with logic links between entities, to generate / verify hypothesis, to derive new logical links between entities, and update the knowledge graph (to represent the ontology for the case) with trusted new links), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.   That is, other than the recitation of generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.    Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional element – using generic computing components to execute a program to perform the steps.  The computer components for executing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component for performing the data processing and calculation amounts to no more than mere instruction to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.


Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Verspoor, et al., US-PATENT NO.2009/0099998A1, [hereafter Verspoor] teaches knowledge entities link manipulation in knowledge systems.
Dupont, et al., US-PGPUB NO.2012/0137367A1 [hereafter Dupont] shows hypothetical links.
Zhuge, et al., “Autonomous semantic link networking model for the Knowledge Grid”, Concurrency and Computation: Practice and Experience, Concurrency computat.: Pract. Exper. 2007; 19:1065-1085 [hereafter Zhuge] shows logic inference for a semantic link network.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TSU-CHANG LEE/
Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126